Exhibit 99.5 The following unaudited pro forma consolidated financial statements as of December 31, 2010, and for the years ended December 31, 2010 and 2009, illustrate the effect of the acquisition of certain assets of Emerald Waste Services, LLC and certain affiliates (“Emerald Waste”), as described in Note 1 to the unaudited pro forma financial statements.The unaudited pro forma consolidated balance sheet as of December 31, 2010 has been prepared assuming that the acquisition was consummated as of December 31, 2010.The unaudited pro forma consolidated statements of operations for the years ended December 31, 2010 and 2009 have been prepared assuming that the transaction was consummated as of January 1, 2010 and 2009, respectively. The historical results of our operations have been derived from our consolidated financial statements.The historical results of Emerald Waste have been derived from Emerald Waste’s consolidated financial statements. The Emerald Waste’s operations acquired by us include a transfer station and three hauling operations in Central Florida.These operations were purchased by Emerald Waste on January 2, 2008. The pro forma adjustments and the resulting unaudited pro forma financial statements are based upon available information and certain assumptions and estimates as described in the Notes to the Unaudited Pro Forma Financial Statements.A final determination of the required purchase accounting adjustments, including the allocation of the purchase price to the assets acquired and liabilities assumed based on their respective fair values, has not yet been made.Accordingly, the purchase accounting adjustments reflected in the pro forma information are preliminary and have been made solely for the purposes of developing such information.The unaudited pro forma financial statements and the notes thereto should be read in conjunction with our and Emerald Waste’s historical consolidated financial statements. The unaudited pro forma consolidated statements of operations do not include and they do not purport to be indicative of the results of operations that would actually have occurred if the transactions described had occurred at the beginning of the periods presented, in such statements or the results that may be obtained in the future. 1 WCA WASTE CORPORATION UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET As of December 31, 2010 (In thousands) WCA Historical Emerald Waste Historical Combined Pro Forma Adjustments Total Assets Current assets: Cash and cash equivalents $ $ 36 $ $ ) (A) $ (648 ) (D) Accounts receivable, net ) (A) Deferred tax assets — Inventories — ) (A) — Prepaid expenses and other ) (A) (C) Total current assets Property and equipment, net ) (A) (C) Goodwill, net ) (A) (C) Intangible assets, net — 3,513 (C) Deferred financing costs, net — Other assets — (C) Total assets $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ ) (A) $ Accrued liabilities and other ) (A) (C) Note Payable — Current maturities of long-term debt — Total current liabilities Long-term debt, less current maturities — (B) Accrued closure and post-closure liabilities — Deferred tax liabilities — ) (D) Intercompany payables — ) (A) — Other long-term liabilities — Total liabilities Commitments and contingencies Stockholders’ equity: Series A convertible preferred stock 9 — 9 9 Common stock — 24 (B) Treasury stock ) — ) ) Additional paid-in capital — (B) Contingent considerations — Equity — ) ) (A) — Retained earnings (deficit) ) — ) ) (D) ) Total stockholders’ equity ) Total liabilities and stockholders’ equity $ The accompanying notes are an integral part of this financial statement. 2 WCA WASTE CORPORATION UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For The Year Ended December 31, 2010 (In thousands, except per share amounts) WCA Historical Emerald Waste Historical Combined Pro Forma Adjustments Total Revenue $ — $ Expenses: Cost of services (E) ) (F) ) (G) Depreciation and amortization ) (H) General and administrative ) (E) Gain on sale of assets ) — ) ) Operating income Other income (expense): Interest expense, net ) ) ) (J) ) Write-off of deferred financing costs ) — ) ) Impact of interest rate swap ) — ) ) Loss on debt to equity conversion — ) ) (K) — Other expense, net (3 ) 6 3 3 ) Income (loss) before income taxes ) ) Income tax provision ) — ) ) (L) ) Net income (loss) ) ) Accrued payment-in-kind dividend on preferred stock ) — ) ) Net loss available to common stockholders $ ) $ ) $ ) $ ) Net loss available to common stockholders: Earnings per share — basic $ ) $ ) Earnings per share — diluted $ ) $ ) Weighted average shares outstanding — basic Weighted average shares outstanding — diluted The accompanying notes are an integral part of this financial statement. 3 WCA WASTE CORPORATION UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For The Year Ended December 31, 2009 (In thousands, except per share amounts) WCA Historical Emerald Waste Historical Combined Pro Forma Adjustments Total Revenue $ — $ Expenses: Cost of services (E) ) (F) Depreciation and amortization ) (H) Loss on impairment of goodwill — ) (I) — General and administrative ) (E) Gain on sale of assets ) — ) ) Operating income (loss) ) Other income (expense): Interest expense, net ) ) ) (J) ) Impact of interest rate swap ) — ) ) Other expense, net (3 ) — (3 ) (3 ) Income (loss) before income taxes ) ) Income tax provision ) — ) ) (L) ) Net income (loss) ) ) Accrued payment-in-kind dividend on preferred stock ) — ) ) Net loss available to common stockholders $ ) $ ) $ ) $ ) Net loss available to common stockholders: Earnings per share — basic $ ) $ ) Earnings per share — diluted $ ) $ ) Weighted average shares outstanding — basic Weighted average shares outstanding — diluted The accompanying notes are an integral part of this financial statement. 4 WCA WASTE CORPORATION NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS 1.BACKGROUND: On December15, 2010, WCA Waste Corporation (the “Company”), WCA Waste Systems, Inc., (“WCA Systems”), WCA of Mississippi, LLC (“WCA Mississippi” and, together with the Company and WCA Systems, the “WCA Parties”), entered into an Equity Interest Purchase Agreement (the “Original Agreement”) with EWS Holdings, LLC, (“EWS Holdings”), WRH Gainesville, LLC (“WRH Gainesville”), WRH Gainesville Holdings, LLC (“WRH Gainesville Holdings”), WRH Orange City, LLC (“WRH Orange City”), EWS Central Florida Hauling, LLC (“EWS CF”), MacLand Holdings, Inc. (“MacLand Holdings”), MacLand Disposal Center, Inc. (“MacLand I”), MacLand Disposal Inc. II (“MacLand II”) and Emerald Waste Services, LLC (“EWS” and, together with WRH Gainesville, WRH Gainesville Holdings, WRH Orange City, EWS CF, MacLand I and MacLand II, the “Acquired Companies”). Pursuant to the Original Agreement, the WCA Parties were to acquire all of the outstanding equity interests of the Acquired Companies, which own and operate the MacLand I commercial and industrial municipal solid waste landfill and the MacLand II construction and demolition landfill located in Mississippi which services five counties in Mississippi and Alabama, and a transfer station and hauling operations located in Central Florida which consist of 117 residential, commercial and roll-off routes servicing seven counties and 113,500 customers in the Gainesville, Orange City and Daytona Beach market areas. On February28, 2011, the parties to the Original Agreement entered into an Amended and Restated Equity Purchase Agreement (the “Amended Purchase Agreement”). Pursuant to the Amended Purchase Agreement, the Company agreed to acquire the outstanding equity interests of WRH Gainesville, WRH Gainesville Holdings, WRH Orange City, EWS CF and EWS (the “Florida Companies”), thereby only acquiring the transfer station and hauling operations located in central Florida. In consideration for the Florida Companies, the Company agreed to pay $33,000,000 in cash, a portion of which was used to pay all existing indebtedness of the Florida Companies, and 2,409,639 shares (the “Closing Shares”) of the Company’s common stock, par value $0.01 per share (“Common Stock”). The Closing Shares represent an agreed stock consideration amount of $12.0million based on the volume weighted average price of the Common Stock for the ten trading days ending on February24, 2011.Upon closing, the Company also paid $0.1 million for additional net assets not included in the Amended Purchase Agreement. 2.BASIS OF PRESENTATION: The accompanying unaudited pro forma balance sheet has been prepared assuming that the acquisition and the related financing transactions occurred as of December 31, 2010. The accompanying unaudited pro forma statements of operations for the years ended December 31, 2010 and 2009 have been prepared assuming that such transactions were consummated as of January 1, 2010 and 2009, respectively. 3.PRO FORMA ADJUSTMENTS AND MANAGEMENT ASSUMPTIONS: The unaudited pro forma financial statements reflect the following pro forma adjustments related to the acquisition and the related financing transactions: (A) To eliminate amounts on Emerald Waste’s balance sheet related to the Florida Companies before purchase price allocation. (B) To record receipt of aggregate proceeds of $33.1 million from our credit facility to pay for the cash consideration and issuance of 2,409,639 shares of WCA’s common stock. 5 (C) To record purchase price allocation of the total consideration of approximately $45.8 million.Based on preliminary determinations of the fair values of assets acquired, the preliminary purchase price allocation is as follows (dollars in millions): Purchase Price: Cash $ Common Stock $ Purchase Price Allocation: Step-up in Fair Value of Assets: Property and Equipment $ Intangible Assets Goodwill Working Capital, net ) $ (D) To record estimated transaction costs and their related tax impact for this acquisition. (E) To record the reclassification of general and administrative costs to be consistent with WCA’s accounting classification. Under WCA’s organizational structure, these costs are considered a cost of operations. (F) To remove costs associated with the adjustment of Emerald Waste corporate expenses allocated to the acquired assets.WCA does not anticipate incremental costs associated with this acquisition. (G) To record reduced rental expense associated with leased equipment purchased with acquisition proceeds. (H) To record the adjustment of depreciation and amortization expense to reflect the revalued property and equipment and to consistently depreciate the acquired equipment and landfill assets using WCA’s methodologies (see note (C)). (I) To eliminate loss on impairment of goodwill related to the Florida Companies assuming there is no immediate impairment of goodwill as the purchase consideration reflects the fair value of the assets acquired. (J) To record the adjustment of interest expense consistent with the post-acquisition capital structure (see note (B)). (K) To eliminate loss on debt to equity conversion related to the Florida Companies because such transaction would not have occurred had the acquisition been consummated as of January 1, 2010. (L) To provide for taxes on Emerald Waste’s historical results and for the effects of Emerald Waste pro forma adjustments herein, utilizing WCA’s effective tax rate for each period. 6
